—Judgment unanimously affirmed. Memorandum: Defendant’s contention that County Court erroneously instructed the jury on the defense of justification has not been preserved for our review (see, CPL 470.05 [2]; People v McCray, 149 AD2d 736, lv denied 74 NY2d 743). In any event, the justification charge as given was proper. *1088The verdict finding defendant guilty of felony murder (Penal Law § 125.25 [3]) and attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [2]) is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Die sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Smith, J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.